Case 1:18-cv-00002-PKC-PK Document 41-3 Filed 02/11/19 Page 1 of 2 PagelD #: 232

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx

Cyithia Fkeliman, ef al arspaviror bevy Shefloph, 6

IN SUPPORT OF MOTION TO

ADMIT, COUNSEL PRO HAC VICE
Zee IS-Z%
De lta Ar hnes, Zn ¢, X

. | Fa
brat ¥ Ch af kee 7 Céq ._, being duly sworn, hereby deposes and says as follows:

 

1. I am an associate with the law firm of S c \, af Kool Lane, LU C

2. I submit this affidavit in support of my motion for admission to practice pro hac vice in the
above captioned matter.

3. As shown in the Certificate(s) of Good Stand annexed yee I am a member in good
standing of the Bar of the State(s) of A LN

ary
4. There are no pending disciplinary proceedings against me in any State or Federal Court.

5. I [circle one] have or h&ve nodbeen convicted of a felony. [If you circled “have,” please
describe facts and circumstances. ]

 

 

 

 

 

   

6. I [circle one] have or (rave net} en censured, suspended, disbarred or denied admission or
readmission by any court. [If you circled “have,” please describe facts and
circumstances. ]_-

 

 

 

 
Case 1:18-cv-00002-PKC-PK Document 41-3 Filed 02/11/19 Page 2 of 2 PagelD #: 233

7. Wherefore your affiant respectfully for Ea oe s/he be permitted to appear f counsel and

advocate pro hac vice in this one case for Plaintif {Defendant fu ke (mn avr, € al

Dated: —thalte y K, JI. ae

Sénatuté of Movant

Firm Name genet kool Las LLC
Address || (ala Ave

al@ ET Ch igdo4
Email_ 6(0~'66U- $700 oxt [OY "~
BE@ chePlaus. cam

Phone gar

 

Commonwealth of Pennsylvania ~ Notary Seal
HEATHER CHRISTINE MCFEELEY ~ Notary Public
Delaware County

My Commission Expires Jan 21, 2022
NOTARIZED Commission Number 1252559

 

 

 
